Citation Nr: 0717194	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-17 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
joint disease, right ankle with reconstruction, rated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for 
hyperthyroidism, rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from September 1994 to 
November 2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating determination by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO). 

In August 2006, the veteran was scheduled to appear at a 
Travel Board hearing at the Phoenix RO.  The veteran did not 
appear however.  As such, no additional development in this 
regard is warranted.  38 C.F.R. § 20.702 (2006).


FINDINGS OF FACT

1.  The veteran's right ankle disability is manifested by no 
more than moderate limitation of motion.

2.  The veteran's hyperthyroidism is manifested by a 
euthyroid state, some fatigability and requires the use of 
medication, but does not result in tachycardia, tremor, 
increased blood pressure or pulse pressure.  It is not 
manifested by constipation or mental sluggishness. 


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 10 
percent for the veteran's degenerative joint disease of the 
right ankle with reconstruction are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271 (2006).

2.  The criteria for an increased evaluation in excess of 10 
percent for hyperthyroidism are not met.  38 U.S.C.A. §§ 
1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.119, DC 
7900 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2006); 38 C.F.R. Part 4 (2006).  When 
a question arises as to which of two ratings applies under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt is resolved in favor of 
the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  

1.  Right Ankle 

By a rating decision in September 2001, the RO granted 
service connection and assigned a 10 percent rating for right 
ankle reconstruction, effective November 2000.  

Under DC 5271, a 10 percent evaluation is assigned for 
moderate limitation of motion of the ankle, and a 20 percent 
evaluation is assigned for marked limitation of motion of the 
ankle.  Normal ankle dorsiflexion is to 20 degrees and normal 
plantar flexion is to 45 degrees.  38 C.F.R. § 4.71, Plate 
II.  

The Board observes that the terms "mild," "moderate," 
"moderately severe" and "severe" are not defined in the 
Rating Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6.  
The use of terminology such as "mild" or "moderate" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

In support of the veteran's recent claim for increase is an 
October 2003 VA examination report.  At that time the 
examiner noted the veteran's history of right ankle injuries 
and subsequent reconstruction surgery.  The veteran's primary 
complaints were of swelling and chronic pain.  He reported 
that he runs for exercise but that this is painful.  He 
described the pain as intermittent but daily and on average 
was 7/10.  He had more extreme pain rated as 8 on a scale 
ranging from 1 to 10 several times a week.  He takes 
ibuprofen and uses a hot tub for alleviation.  He had poor 
lateral movement of the ankle since the surgery, but the 
ankle does not give out.  He reported that he is restricted 
from his usual sports activities and prolonged standing of 
greater than an hour.  He does not use assistive devices.  He 
is currently studying pharmacy which requires prolonged 
standing.  

Examination of the right ankle revealed a well-healed 14-
centimeter scar on the lateral side of the right foot and 
ankle, but no joint deformity.  There was mild tenderness 
with attempts at lateral rotation, but no grinding or laxity 
of the joint.  Dorsiflexion was to 20 degrees and plantar 
flexion to 45 degrees.  Inversion was to 15 degrees, eversion 
to 10 degrees, ankle abduction to 10 degrees and adduction to 
0 degrees.  X-rays showed minimal degenerative joint disease 
in the talonavicular joint.  The examiner concluded the ankle 
was stable without signification functional impairment.  

On VA examination in October 2004, the veteran's primary 
complaint was of right ankle stiffness.  He wore supportive 
shoes and an ankle brace.  Aggravating factors were prolonged 
weight-bearing, which was relieved with rest.  The veteran 
was unable to run or play impact sports and had changed his 
work goals to sedentary employment.  He reported weekly 
flare-ups lasting two days.  The veteran's gait was normal, 
but during flare-ups the ankle swells and he cannot walk 
without support.  Examination of the right ankle was normal.  
In the neutral position there was 90 degrees of ankle foot 
alignment and 10 degrees of midline varus deformity.  
Dorsiflexion of the ankle was to 20 degrees and plantar 
flexion to 45 degrees.  Inversion was to 30 degrees, eversion 
to 10-20 degrees, abduction 10-20 degrees, and adduction 5-10 
degrees.  There was pain at extremes of all ranges.  Strength 
was 5/5.  There was no pain, fatigue, weakness, or 
incoordination noted with repetition and no additional loss 
of range of motion.  

On VA examination in August 2005, the veteran complained of 
pain and swelling with activity and stiffness after prolonged 
sitting.  He wore an ankle brace for prolonged walking, 
standing, running or biking.  Medication provides some 
relief.  He could perform some minor household chores.  His 
gait was slightly antalgic favoring the right ankle.  In the 
neutral position there was 90 degrees of ankle foot 
alignment.  There was some tenderness in the lateral maleolus 
area and minimal lateral laxity.  Dorsiflexion was limited to 
0 degrees with pain beginning at 10 degrees of plantar 
flexion.  Plantar flexion was 0 to 45 degrees with no pain.  
Strength was 5/5.  There was no additional limitation 
following repetitive range of motion.  The clinical 
impression was degenerative joint disease of the right ankle 
status post reconstruction with mild laxity and moderate 
limitation for weight bearing activities.  

The Board concludes that, given the general lack of 
significant clinical findings, the level of disability 
required for a 20 percent rating under DC 5271 are not 
present.  Although the veteran has residuals of a right ankle 
injury, the evidence falls short of being characterized as 
marked.  VA examinations in 2003 and 2004 show little 
significant symptomatology associated with the right ankle 
disability, characterized largely by subjective pain 
complaints and limitation of motion.  There is no objective 
evidence of weakness, inflammatory changes, instability, 
swelling, redness, or heat.  For the most part the veteran 
consistently had full dorsiflexion of at least 20 degrees and 
full plantar flexion of 45 degrees with no diminution with 
range of motion or strength with repetitive testing, and no 
incoordination or fatigue with repetitive testing.  He wears 
an ankle brace, but does not require a cane.  Likewise, the 
most recent evaluation performed in 2005 shows at most mild 
to moderate, clinical findings, again comprised essentially 
of complaints of pain and limitation of motion.  

In addition, neither the veteran nor any examiner has 
established that pain or flare-ups result in functional loss 
that would equate to marked limitation of motion of the right 
ankle.  Although the effect of the veteran's pain must be 
considered when making a rating determination, under the 
circumstances of this case the Rating Schedule does not 
require a separate rating for pain.  See 38 C.F.R. §§ 4.40. 
4.45, 4.59; Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); 
DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  Therefore the 
Board concludes that the overall disability picture presented 
is one of essentially moderate limitation of motion and 
therefore warrants no more than a 10 percent disability 
evaluation under DC 5271.

The Board also finds that no other diagnostic code pertaining 
to the ankle affords the veteran a higher disability 
evaluation.  To that end, in the absence of ankylosis, DCs 
5270 and 5272 are not for application.  Similarly, without 
evidence of malunion of the os calcis, astragalus, or 
astragalectomy, DCs 5273 and 5274 are not for application.  
38 C.F.R. § 4.71 (2006).

The veteran has indicated that his right ankle has severely 
limited his physical activity, and is competent to describe 
readily visible and identifiable symptoms.  However, the 
evidence does not reveal that he possesses the requisite 
medical knowledge or education to make medical 
determinations.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).  The weight of the evidence shows that the right 
ankle disability is no more than 10 percent disabling.


2.  Hyperthyroidism

Historically, the RO granted service connection for 
paroxysmal ventricular tachycardia, PSVT under DC 7011 for 
ventricular arrhythmias.  A 10 percent evaluation was 
assigned effective November 2000.  In May 2002, the RO 
recharacterized the disability as hyperthyroidism continuing 
the 10 percent evaluation under DC 7900.  

The veteran's hyperthyroidism has been rated as 10 percent 
disabling under DC 7900, for symptoms of tachycardia, which 
may be intermittent, and tremor; or, if continuous medication 
is required for control.  If tachycardia, tremor, and 
increased pulse pressure or blood pressure are manifested, a 
30 percent evaluation is warranted.  Hyperthyroidism which 
manifests with emotional instability, tachycardia, 
fatigability, and increased pulse pressure or blood pressure, 
warrants an evaluation of 60 percent.  If disease of the 
heart is the predominant finding, the disorder is to be 
evaluated as hyperthyroid heart disease (DC 7008), if so 
doing would result in a higher evaluation than using the 
criteria above.  38 C.F.R. § 4.119, DC 7900, Note (1) (2006).

Under DC 7903, which pertains to hypothyroidism, a 10 percent 
evaluation is warranted when the hypothyroidism is manifested 
by fatigability, or when continuous medication is required 
for control.  A 30 percent evaluation is warranted when 
manifested by fatigability, constipation, and mental 
sluggishness.  A 60 percent evaluation is warranted for 
muscular weakness, mental disturbance, and weight gain.  A 
100 percent rating is warranted when manifested by cold 
intolerance, muscular weakness, cardiovascular involvement, 
mental disturbance (dementia, slowing of thought, 
depression), bradycardia (less than 60 beats per minute) and 
sleepiness.  38 C.F.R. § 4.119, DC 7903.

In support of his current claim for increase is an October 
2003 VA examination report.  The veteran's medical history 
was significant for paroxysmal supraventricular tachycardia 
related to hyperthyroid condition with onset in 1999.  
Thyroid abalation therapy was performed in 2001.  The 
veteran's primary symptoms included episodes of rapid heart 
rate approximately two to three times per week as well as 
left shoulder pain, dizziness, and shortness of breath.  The 
episodes are terminated with rest and have not required 
hospitalization.  Since January 2003 he has had one emergency 
room visit.  There is no history of hypertension or ischemic 
heart disease.  The veteran's TSH (thyroid stimulating 
hormone) level was 73.72.  His blood pressure was 122/78 and 
his pulse was 79.  The clinical impression was paroxysmal 
supraventricular tachycardia with onset related to 
hyperthyroid condition.  PST persist with 2-3 episodes per 
week that are relieved by rest.  An EKG (electrocardiogram) 
shows bradycardia with first degree AV block which is not 
related to PSVT and does not define a specific pathology.  
Thyroid studies reflect inadequate thyroid replacement.  

During VA examination in October 2004 the veteran's thyroid 
was midline without nodularity.  The examiner noted the 
veteran's history of Graves disease status post radioactive 
ablation of the thyroid.  The veteran was on thyroid 
replacement therapy at physiologic levels.  His blood 
pressure was 130/71, his pulse was 60 and weight was 167 
pounds.  

During outpatient follow-up evaluation in February 2005 the 
veteran was noted to be consistent at 0.175 daily.  He denied 
shortness of breath and chest pain.  He did have slight 
fatigue, but was working well.  On examination, minimal 
glands were palpable, and there was no evidence of 
adenopathy, tremor or signs of inflammation.  In March 2005, 
the veteran's blood pressure was 104/62 and pulse was 63.  
His weight was 170.8 pounds.  In April 2005, his blood 
pressure was 135/75 and his pulse was 60.  He weighed 167 
pounds.  In July 2005, his TSH/FT4 (Free Thyroxine) level was 
near normal.  

On VA examination in August 2005, the veteran complained of 
mood swings, fatigue and occasional skipped heartbeats.  He 
has had some weight gain over the last few years, but no 
history of ocular manifestations or Graves' disease.  
Previous blood work show that THS/FT4 level was 0.12/2.08 in 
June 2004, 2.55/1.55 in February 2005, and 0.14/1.62 in July 
2005.  His current TSH/FT4 level was 0.12/1.55.  The examiner 
concluded the veteran was euthyroid as documented by normal 
free thyroxine levels and normal or near-normal TSH levels 
since replacement therapy with stable medication dose for 
about two years.  There was no evidence of cardiac, mental, 
or metabolic symptoms or conditions related to the veteran's 
thyroid disease or chronic appropriate replacement therapy.  

The veteran's current evaluation of 10 percent for his 
hyperthyroidism is based on his need for continuous 
medication to control his symptoms.  However, he has 
repeatedly been found to be euthyroid with no medical 
evidence substantiating the presence of tachycardia, tremor, 
increased pulse pressure or blood pressure.  "Euthyroid" 
means having normal thyroid gland function.  See Dorland's 
Illustrated Medical Dictionary 588 (28th ed., 1994).  
Therefore the evidence of record preponderates against a 
higher evaluation under DC 7900, as his symptomatology does 
not include evidence of or the other criteria of DC 7900.  

Nor can DC 7903 serve as a basis for an increased rating.  
While the record reflects that the veteran complains of 
fatigue, there is no medical evidence substantiating the 
presence of any constipation or mental sluggishness.  
Moreover, the VA examiner in 2005 specifically stated there 
was no evidence of any symptoms or conditions related to the 
veteran's thyroid disease or chronic appropriate replacement 
therapy.  Therefore, DC 7903 cannot serve as a basis for an 
increased rating in this case.

As stated previously, the Board notes that the veteran is 
competent to describe readily visible and identifiable 
symptoms.  However, the evidence does not reveal that he 
possesses the requisite medical knowledge or education to 
make medical determinations.  See Espiritu supra; see also 
Bostain supra.  The weight of the evidence shows that the 
hyperthyroidism is not more than 10 percent disabling.

Extraschedular considerations

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  In this case, the veteran has not identified any 
factors which may be considered to be exceptional or unusual, 
and the Board has been similarly unsuccessful.  The record in 
this case does not demonstrate that the veteran's service-
connected disabilities markedly interfere with employment or 
that he has required frequent periods of hospitalization for 
either disability; rather, it appears that he received only 
periodic outpatient treatment and the VA examinations are 
void of any finding of exceptional functional limitations 
beyond that contemplated by the schedule of ratings.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The preponderance of the evidence is against the claims, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect). 

In letters dated in September 2003, September 2004, and March 
2006, the RO informed the veteran of its duty to assist him 
in substantiating his claims under the VCAA, and the effect 
of this duty upon his claims.  These letters informed him 
that VA would obtain all relevant evidence in the custody of 
a Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send any other medical records supporting 
his claims, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
specifically asked to provide "any evidence in your 
possession that pertains to your claim." 

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  For example, by letter issued in March 2006, the 
veteran was told that he must submit evidence showing that 
his disabilities had increased in severity, and since the 
claims are being denied, any such effective date questions 
are moot.  The veteran has had ample opportunities to 
meaningfully participate in the adjudicative claims process.  
Any error or deficiency in this regard is harmless, and not 
prejudicial to the veteran.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

An increased evaluation in excess of 10 percent for 
degenerative joint disease, right ankle with reconstruction 
is denied.

An increased evaluation in excess of 10 percent for 
hyperthyroidism is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


